 Case 5:17-cr-50126-JLV Document 110 Filed 07/07/20 Page 1 of 8 PageID #: 492




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


UNITED STATES OF AMERICA,                           CR. 17-50126-JLV

                  Plaintiff,
                                                         ORDER
    vs.

CARLOCITO SLIM, a/k/a
CARLOCITO PONCE SLIM,

                  Defendant.


                                INTRODUCTION

      A grand jury indicted defendant Carlocito Slim on charges of attempted

commercial sex trafficking of a minor and attempted enticement of a minor using

the internet. (Docket 48). Pending before the court is defendant’s motion to

dismiss Count I of the indictment on multiplicity and duplicity grounds.

(Docket 102). The government opposes the motion. (Docket 107).

      The motion to dismiss was referred to Magistrate Judge Daneta Wollmann

for a report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and the

court’s April 1, 2018, standing order. The magistrate judge issued a report and

recommendation (“R&R”) concluding defendant’s motion should be granted in

part and denied in part. (Docket 108). She concluded Count I failed to state an

offense and should be dismissed without prejudice, but that defendant’s motion

should be otherwise denied. Id. Defendant timely filed objections to the R&R.

(Docket 109). The government did not object to the R&R.
 Case 5:17-cr-50126-JLV Document 110 Filed 07/07/20 Page 2 of 8 PageID #: 493




      Under the Federal Magistrate Act, 28 U.S.C. § 636(b)(1), if a party files

written objections to the magistrate judge’s proposed findings and

recommendations, the district court is required to “make a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. The court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id. For the reasons given below, the court overrules

defendant’s objections and adopts the R&R.

I.    Defendant’s Objections

      Defendant’s objections to the R&R span a mere two pages of

double-spaced text and are not a model of clarity. Nevertheless, the court

discerns the following arguments:

      1.    The magistrate judge erred in her multiplicity analysis by not
            citing “anything in the legislative history” of the charged
            offenses showing “Congress intended for the same facts to
            constitute a violation of both statutes.” (Docket 109 at p. 1).

      2.    “The same facts constitute a violation of both Counts I and
            II[,]” which presumably, although defendant does not so
            argue, shows multiplicity. Id. at p. 2.

      3.    Count I is duplicitous because it alleges defendant attempted
            to solicit a minor into engaging in a commercial sex act with
            both a knowing and reckless mens rea, while the statute
            connects a reckless mens rea with the use of force only. Id. at
            p. 2.




                                        2
 Case 5:17-cr-50126-JLV Document 110 Filed 07/07/20 Page 3 of 8 PageID #: 494




To the extent defendant intended to raise other arguments, they are rejected as

insufficiently specific to merit de novo review.1 See Thompson v. Nix, 897 F.2d

356, 357-58 (8th Cir. 1990) (“[O]bjections must be . . . specific to trigger de novo

review[.]”) (emphasis added).

II.   Analysis

      A.     Multiplicity

      The multiplicity doctrine bars prosecution of crimes that violate the

Double Jeopardy Clause.

      An indictment is multiplicitous if it charges the same crime in two
      counts. Where the same act or transaction constitutes a violation
      of two distinct statutory provisions, the test to be applied to
      determine whether there are two offenses or only one is whether
      each provision requires proof of a fact which the other does
      not. Unless the two offenses each contain an element not found in
      the other, they are the same offense and double jeopardy bars
      additional punishment.

United States v. Bernhardt, 903 F.3d 818, 825 (8th Cir. 2018) (internal

quotations and citations omitted). To show multiplicity, “a defendant must

show that the two offenses charged are in law and fact the same offense.”

United States v. Roy, 408 F.3d 484, 491 (8th Cir. 2005) (internal quotation

omitted).

      The multiplicity analysis is straightforward in this case. Count I charges

defendant with attempted commercial sex trafficking of a minor in violation of

18 U.S.C. § 1591(a)(1). That statute “prohibits knowingly recruiting, enticing,

      1For example, defendant asserted “[s]exual activity is synonymous with
sexual act” and “[a] fact is not the same thing as an element” as numbered
objections, neither of which make an intelligible argument. (Docket 109 at p. 2).
                                         3
 Case 5:17-cr-50126-JLV Document 110 Filed 07/07/20 Page 4 of 8 PageID #: 495




harboring, transporting, providing, obtaining[,] maintaining[, patronizing, or

soliciting] a minor, knowing [or in reckless disregard of the fact that] the minor

would be caused to engage in commercial sex acts.”2       United States v. Jungers,

702 F.3d 1066, 1069 (8th Cir. 2013) (internal quotation omitted).        Count II

alleges defendant attempted to entice a minor into prohibited sexual activity

using the internet in violation of 18 U.S.C. § 2422(b).    To obtain a conviction,

      the government must prove beyond a reasonable doubt that the
      defendant: (1) used a facility of interstate commerce, such as the
      internet or the telephone system; (2) knowingly used the facility of
      interstate commerce with the intent to persuade or entice a person
      to engage in illegal sexual activity; and (3) believed that the person
      he sought to persuade or entice was under the age of eighteen.

United States v. Herbst, 666 F.3d 504, 510-11 (8th Cir. 2012) (internal quotation

omitted).

      As the magistrate judge concluded, each offense requires proof an element

the other does not. Attempted commercial sex trafficking of a minor requires

proof the minor would be caused to engage in a commercial sex act, while

attempted enticement of a minor using the internet requires proof of internet use

and intent to entice the minor into illegal sexual activity, which need not be

commercial in nature.     The two offenses are not multiplicitous.

      Defendant’s objections do not affect the court’s analysis.      First, the

legislative history of the two statutes at issue is not relevant.   Where, as here, it

is alleged that the same facts constitute violation of multiple statutes, the

      2Section  1591 was amended in 2015. Justice for Victims Trafficking Act
of 2015, Pub. L. No. 114-22, §§ 108(a), 118(b), 129 Stat. 22, 238-39, 247. The
alterations in this quotation reflect the amendments.
                                          4
 Case 5:17-cr-50126-JLV Document 110 Filed 07/07/20 Page 5 of 8 PageID #: 496




multiplicity analysis focuses on the elements of the offenses, not on legislative

history or other indicia of congressional intent.   Bernhardt, 903 F.3d at 825.

Where “the same statutory violation is charged twice,” however, the multiplicity

analysis requires a court to look to “statutory language, legislative history and

statutory scheme” to determine if “Congress intended the facts underlying each

count to make up a separate unit of prosecution.”     United States v. Chipps, 410

F.3d 438, 447-48 (8th Cir. 2005).    The government did not charge multiple

violations of the same statute and thus did not need to show any congressional

intent.

      As for defendant’s second objection, it does not matter that the facts here

may prove two different crimes. So long as each offense requires proof of a

unique element, defendant’s double jeopardy rights are not implicated.

Bernhardt, 903 F.3d at 825. The offenses here, as discussed above, are not

multiplicitous.

      Defendant’s first and second objections are overruled.

      B.    Duplicity

      Defendant’s third objection argues Count I is duplicitous because it

charges him with acting either knowingly or recklessly regarding his alleged

solicitation of a minor. In his view, the statute permits a conviction based on a

reckless mens rea only in connection with a use of force. The court does not

agree with defendant’s interpretation.



                                         5
 Case 5:17-cr-50126-JLV Document 110 Filed 07/07/20 Page 6 of 8 PageID #: 497




      The statute criminalizes “knowingly . . . solicit[ing] by any means a person

. . . knowing, or . . . in reckless disregard of the fact, that means of force . . . will

be used to cause the person to engage in a commercial sex act, or that the person

has not attained the age of 18 years and will be caused to engage in a commercial

sex act[.]” 18 U.S.C. § 1591(a)(1) (emphasis added).        Two separate crimes are

established in this section.   See United States v. Paul, 885 F.3d 1099, 1105 (8th

Cir. 2018). First, the statute prohibits knowingly soliciting a person for a

commercial sex act while knowing or recklessly disregarding that force or

coercion will be used to cause the person to engage in the act. Second, the

statute forbids knowingly soliciting a person for a commercial sex act while

knowing or recklessly disregarding that the person is a minor and will be caused

to engage in the act. The mens rea element applies to the second element of

both offenses—in the first offense, whether the victim will be forced to engage in

the commercial sex act and, in the second offense, whether the victim is a minor.

The government may prove a defendant acted either knowingly or recklessly with

respect to the second element in both offenses.

      “Duplicity is the joining in a single count of two or more distinct and

separate offenses. The problem with a duplicitous indictment is that the jury

may convict a defendant without unanimous agreement on the defendant’s guilt

with respect to a particular offense.”    Id. at 1104 (internal quotations and

citations omitted). Count I of the indictment accuses defendant of soliciting a

minor for a commercial sex act. (Docket 47 at p. 1).         It does not mention the

                                           6
 Case 5:17-cr-50126-JLV Document 110 Filed 07/07/20 Page 7 of 8 PageID #: 498




use of force or coercion at all.    The indictment thus does not duplicitously

charge defendant with multiple offenses in a single count.

      To the extent defendant argues he cannot be charged with knowing and

recklessly disregarding the fictional victim’s age in the same count, precedent

from the United States Court of Appeals for the Eighth Circuit forecloses that

argument.

      Duplicity concerns are not present . . . when the underlying statute
      is one which merely enumerates one or more ways of committing a
      single offense. In that case, all of the different ways of committing
      that same offense may be alleged in the conjunctive in one count,
      and proof of any one of the enumerated methods will sustain a
      conviction.

Paul, 885 F.3d at 1104 (internal quotation omitted). In Paul, the defendant

argued each method of soliciting the victim listed in § 1591 established a

separate crime. Id. at pp. 1104-05. An indictment listing each method in a

single count would be duplicitous under that view.      Id.   The Eighth Circuit

rejected this argument, holding each method is an “alternative way[] of

committing a single offense[.]”

      The same result obtains here. The statute criminalizes soliciting a person

for commercial sex knowing or in reckless disregard of the person’s age, creating

multiple ways to commit the offense. The jury does “not need to unanimously

agree on which” state of mind defendant acted with, “so long as each juror [finds]

he [acted with] at least one.”     Id. at 1105.

      Count I is not duplicitous. Defendant’s third objection is overruled.


                                            7
 Case 5:17-cr-50126-JLV Document 110 Filed 07/07/20 Page 8 of 8 PageID #: 499




      C.     Failure to state an offense

      The magistrate judge found Count I fails to state an offense because it does

not allege defendant knew or recklessly disregarded the fictional victim’s age.

(Docket 108 at pp. 14-18). The government conceded as much in its briefing.

(Docket 107 at p. 4 n.1). No party objected to this conclusion and, on de novo

review, the court adopts it.   The court dismisses Count I without prejudice.3

                                      ORDER

      For the reasons given above, it is

      ORDERED that defendant’s objections to the magistrate judge’s report and

recommendation (Docket 109) are overruled.

      IT IS FURTHER ORDERED that the report and recommendation (Docket

108) is adopted.

      IT IS FURTHER ORDERED defendant’s motion to dismiss Count 1 (Docket

102) is granted in part and denied in part and Count I of the superseding

indictment (Docket 47) is dismissed without prejudice.

      IT IS FURTHER ORDERED that a scheduling order returning this case to

the trial calendar shall issue.

      Dated July 7, 2020.

                                  BY THE COURT:
                                  /s/ Jeffrey L. Viken
                                  JEFFREY L. VIKEN
                                  UNITED STATES DISTRICT JUDGE

      3The   government intends to seek a superseding indictment to correct this
defect. Id. In informal e-mail communication, the government informed the
court it will present its case to a grand jury convening in July.

                                           8
